Citation Nr: 0927010	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-42 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
wrist disorder, including recurrent left wrist pain secondary 
to non-bony union of a fracture of the left carpal navicular. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to 
February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the petition to reopen the 
claim for service connection for a left wrist disorder, 
including recurrent left wrist pain secondary to non-bony 
union of a fracture of the left carpal navicular. 

The Board remanded the claim in June 2007 for further notice 
to the Veteran.


FINDINGS OF FACT

1. Service connection for a left wrist disorder, including 
recurrent left wrist pain secondary to non-bony union of a 
fracture of the left carpal navicular was denied by rating 
decision of August 1985. The veteran was notified in 
September 1985 of his appellate rights and he did not file a 
timely appeal.

2. Evidence received since the August 1985 decision did not 
raise a reasonable possibility of substantiating the claim of 
service connection for a left wrist disorder, including 
recurrent left wrist pain secondary to non-bony union of a 
fracture of the left carpal navicular. 


CONCLUSIONS OF LAW

1. The August 1985 rating decision which denied service 
connection for a left wrist disorder, including recurrent 
left wrist pain secondary to non-bony union of a fracture of 
the left carpal navicular is final. 38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted subsequent to the August 1985 rating 
decision denying service connection for a left wrist 
disorder, including recurrent left wrist pain secondary to 
non-bony union of a fracture of the left carpal navicular is 
not new and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2008). In this case, the VCAA notification was provided in a 
June 2003 letter prior to the August 2003 adjudication. 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

An updated VCAA notification letter was provided to the 
Veteran in July 2007 to comply with the holding in Kent. The 
RO informed the Veteran that the underlying denial determined 
that his left wrist condition was considered to have existed 
prior to service and not to have been aggravated by his 
military service. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran received notice consistent with Dingess in 
July 2007. However, since the preponderance of the evidence 
is against the claim, any appropriate disability rating and 
effective date to be assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, and private 
treatment records. The Veteran was also given the opportunity 
to submit any additional records that he may have. He 
indicated that he had no other records besides those private 
treatment records that had been submitted. There are no known 
additional records or information to obtain. 

The Veteran was offered a hearing in connection with his 
claim, and he declined. The Board therefore finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim. 


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. Regulations define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. 
§ 3.156(a). 

In August 1985, the service medical evidence showed that the 
Veteran had a preexisting left wrist fracture and he 
complained of pain of the left wrist during service. He had 
not had an x-ray prior to service and the x-ray in service 
showed that he had an old non-bony union of a fracture. The 
service department examiner determined that further continued 
strenuous physical activities would result in increased pain 
and arthritic changes within the left wrist, and recommended 
that the Veteran be separated from active duty.  The Veteran 
went before a Medical Board and was released from active duty 
for physical disability prior to entry on active duty. 

The Veteran was sent notice of the August 1985 denial of 
service connection for a left wrist disorder in a letter 
dated in September 1985; however, he did not timely appeal 
this decision. 

The Board has reviewed the evidence received into the record 
since the August 1985 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for a left wrist disorder.  

Evidence submitted since the August 1985 denial of service 
connection includes a May 2003 x-ray from F.V.S., MD; 
May 2003 medical records from J.A.R.P., MD; and a statement 
from the Veteran indicating that L.T.R., MD was retired. 

The May 2003 x-ray from Dr. F.V.S. and the May 2003 medical 
records from Dr. J.A.R.P. show present treatment for the 
Veteran's left wrist. The medical records of Dr. J.A.R.P. 
further show that the Veteran gave a history of a fracture of 
the left wrist 14 years previously (or, dated in 1989).  

Neither the x-rays nor the private treatment records provide 
any evidence that the Veteran's left wrist injury was 
preexisting service and aggravated therein or that it had its 
onset in service. This evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for a left wrist disorder. 
Therefore, the evidence is not new and material. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

The Veteran has provided no new evidence which relates to an 
unestablished fact necessary to substantiate his claim. The 
evidence of record has not raised a reasonable possibility of 
substantiating the claim. As such, the evidence received 
since the August 1985 rating decision is not new and material 
as contemplated by 38 C.F.R. § 3.156, and provides no basis 
to reopen the Veteran's claim of entitlement to service 
connection for a left wrist disorder.  

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence to reopen the claim of service 
connection for a left wrist disorder has not been received, 
and the appeal is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


